          Case 1:20-cv-01269-JDB Document 8 Filed 10/26/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 NAKESHIA ARRINGTON,

         Plaintiff,

                 v.                                        Civil Action No. 20-1269 (JDB)
 CREDIT CORP. SOLUTIONS, INC.

         Defendant.


                  ORDER FOR INITIAL SCHEDULING CONFERENCE

       It is hereby ORDERED that the initial scheduling conference in this matter is set for

December 3, 2020, at 11:00 a.m. by videoconference. Counsel who attend the scheduling

conference must be sufficiently familiar with the case to answer any questions that arise. Parties

are welcome to attend.

       Counsel shall confer in accordance with Rule 16.3(a) of the Local Civil Rules and Rule

26(f) of the Federal Rules of Civil Procedure and shall submit their Joint Rule 16.3 Report

addressing the topics listed in Local Civil Rule 16.3(c) no later than fourteen days following their

conference, see L. Civ. R. 16.3(d), and in no event less than three business days before the initial

scheduling conference.

       Written communication with the Court is to be by motion, opposition, and reply, rather

than letter. See L. Civ. R. 5.1(b). The parties are directed to the requirements of Local Civil Rule

7(c) regarding the submission of proposed orders with all motions and oppositions and to the

requirements of Local Civil Rule 7(m) regarding the duty to confer on all non-dispositive motions

(including those for enlargements of time).



                                                 1
         Case 1:20-cv-01269-JDB Document 8 Filed 10/26/20 Page 2 of 2




                                                                   /s/
                                                            JOHN D. BATES
                                                       United States District Judge
Dated: October 26, 2020




                                      2
